DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been cancelled.  Claims 21-40 have been added.  Claims 21-40 are pending and examined below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 21 is anticipated by patent claim 1.
Patent claim 1 recites substantially similar limitations as application claim 21.  However, the patent claim additionally recites “identifying, by one or more processors, one or more components of a plurality of components associated with autonomous operation features of the autonomous vehicle to assess, wherein the one or more components include one or more sensors and wherein the autonomous operation features control at least one of: steering, braking, and throttle of the autonomous vehicle; generating, by one or more processors, one or more test signals to be sent to the identified one or more components.”  Therefore, patent claim 1 is in essence a “species” of the generic invention of application claim 21.  It has been held that a generic invention is “anticipated by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 22 is anticipated by patent claim 2.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 23 is anticipated by patent claim 3.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 24 is anticipated by patent claim 4.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 25 is anticipated by patent claim 5.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 26 is anticipated by patent claim 6.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 27 is anticipated by patent claim 7.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 28 is anticipated by patent claim 8.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 29 is anticipated by patent claim 9.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 30 is anticipated by patent claim 10.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 31 is anticipated by patent claim 11.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 32 is anticipated by patent claim 12.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 33 is anticipated by patent claim 13.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 34 is anticipated by patent claim 14.
Patent claim 14 recites substantially similar limitations as application claim 34.  However, the patent claim additionally recites “the one or more processors, cause the computer system to: identify one or more components of a plurality of components associated with autonomous operation features of the autonomous vehicle to assess, wherein the one or more components include one or more sensors and wherein the autonomous operation features control at least one of: steering, braking, and throttle of the autonomous vehicle; generate one or more test signals to be sent to the identified one or more components.”  Therefore, patent claim 14 is in essence a “species” of the generic invention of application claim 34.  It has been held that a generic invention is “anticipated by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 35 is anticipated by patent claim 15.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 36 is anticipated by patent claim 16.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 37 is anticipated by patent claim 17.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 38 is anticipated by patent claim 18.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 39 is anticipated by patent claim 19.  The additional limitations of the application claim are identical to the additional limitations of the patent claim.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10829063. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 40 is anticipated by patent claim 20.
Patent claim 20 recites substantially similar limitations as application claim 40.  However, the patent claim additionally recites the “non-transitory computer-readable storage medium storing processor executable instructions, that when executed cause one or more processors to: identify one or more components of a plurality of components associated with autonomous operation features of the autonomous vehicle to assess, wherein the one or more components include one or more sensors and wherein the autonomous operation features control at least one of: steering, braking, and throttle of the autonomous vehicle; generate one or more test signals to be sent to the identified one or more components.”  Therefore, patent claim 20 is in essence a “species” of the generic invention of application claim 40.  It has been held that a generic invention is “anticipated by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9972054 B1 discloses methods and systems for determining fault for an accident involving a vehicle having one or more autonomous and/or semi-autonomous operation features are provided. According to certain aspects, performance data indicative of the performance of the features may be used to determine fault for a vehicle accident, such as a collision, by allocating fault for the accident between a vehicle operator, the autonomous operation features, or a third party. The allocation of fault may be used to determine an adjustment to an insurance policy and/or adjust coverage levels for an insurance policy. The allocation of fault may further be used to adjust risk levels or profiles associated with the autonomous or semi-autonomous operation features, which may be applied to other vehicles having the same or similar features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664